United States Court of Appeals
                      For the First Circuit


No. 13-2186

                       JOSE MANUEL JAQUEZ,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                       Lynch, Chief Judge,
                Lipez and Howard, Circuit Judges.



     Randy Olen on brief for petitioner.
     Stuart F. Delery, Assistant Attorney General, Civil Division,
Terri J. Scadron, Assistant Director, Office of Immigration
Litigation, Corey L. Farrell, Office of Immigration Litigation,
Civil Division, on brief for respondent.


                          July 15, 2014
          LYNCH, Chief Judge.       Jose Manuel Jaquez seeks review of

a decision denying his application for adjustment of immigration

status and ordering him removed to the Dominican Republic.               The

Immigration    Judge   ("IJ")    denied   his   request   for   relief    on

discretionary grounds, and the Board of Immigration Appeals ("BIA")

dismissed his appeal, finding that the IJ's decision was amply

supported in the extensive record and that the IJ had fully

considered any offsetting favorable factors. Jaquez does not raise

a colorable legal question or constitutional claim in his petition

for review.     We do not have jurisdiction over the petition, 8

U.S.C. § 1252(a)(2)(D), and so we dismiss it.

          On    December   26,   2012,    the   IJ   denied   petitioner's

application for adjustment of status, on the basis of numerous

Child Abuse/Neglect reports from the Massachusetts Department of

Children and Family ("DCF"), as well as a criminal charge, that

detailed a fairly extensive history of petitioner's emotionally and

physically abusive behavior towards his daughter.             The daughter

also testified during the hearing.

          Relying on this evidence, and taking note of various

inconsistencies between the reports and the live testimony, the IJ

concluded that petitioner "admi[tted] to DCF investigators that he

did in fact have physical contact with his daughter in anger, and

was emotionally abusive to her."      The IJ noted there was no excuse

for the physical and emotional abuse inflicted, and that petitioner


                                    -2-
had not taken responsibility.           She denied petitioner's application

for adjustment of status.

           Petitioner timely appealed to the BIA, and on August 28,

2013, the Board dismissed his appeal.               The BIA "agree[d] that the

reasons identified by the Immigration Judge sufficiently support

her decision to deny [Jaquez]'s application in her discretion."

This petition for review followed.

           As a general matter, this court lacks jurisdiction to

review   the     agency's       discretionary        denial      of   petitioner's

application for adjustment of his immigration status.                          8 U.S.C.

§ 1252(a)(2)(B); see DaCosta v. Gonzales, 449 F.3d 45, 49 (1st Cir.

2006).   There is one exception to this general rule: we do retain

appellate jurisdiction where the petition raises claims premised on

constitutional      claims        or   questions         of   law.         8     U.S.C.

§   1252(a)(2)(D).         Such    claims      of   error     must    at    least    be

"colorable."      Elysee v. Gonzales, 437 F.3d 221, 223 (1st Cir.

2006).   The parties do not dispute that the IJ and BIA decisions in

this case fall within the INA's general jurisdiction-stripping

provision;      however,    petitioner         argues     that   "[t]he        Agency's

erroneous factfinding" is itself an error of law. He is incorrect.

           In    spite     of   his    attempts     to   label   them      otherwise,

petitioner's arguments are all objections to the manner in which

the agency evaluated and weighed the evidence in the record.

Simply describing these factual arguments as a claim that the


                                         -3-
agency   committed    an   error    of   law    is    insufficient    to   confer

jurisdiction.     See Ayeni v. Holder, 617 F.3d 67, 70-71 (1st Cir.

2010) ("The presence vel non of either a constitutional or legal

question is a matter of substance, not a function of labeling.").

The Agency denied petitioner's application for adjustment of status

in the exercise of its discretion and on the basis of its review of

the   record;    petitioner   presents     to    us    no   legal   argument     to

undermine that result.

           The    petition    for   review      is    dismissed     for   lack   of

jurisdiction.




                                     -4-